TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



ON MOTION FOR RECONSIDERATION EN BANC



NO. 03-06-00600-CV


Williamson County, Honorable Dan A. Gattis, Honorable Suzanne Brooks, 
Honorable Tim Wright, Honorable Donald Higginbotham,
and Honorable William Thomas Eastes, in their official capacities, Appellants

v.

Kerry Heckman, Monica Maisenbacher, Sylvia Peterson, Tammy Newberry,
Elveda Vieira, and Jessica Stempko, on behalf of themselves
and all other persons similarly situated, Appellees




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 06-453-C277, HONORABLE JOSEPH H. HART, JUDGE PRESIDING


O R D E R
PER CURIAM

		The appellees have filed a motion for reconsideration en banc.  The motion is
overruled.
		It is ordered July 16, 2010. 

 


Before Chief Justice Jones, Justices Patterson, Puryear, Pemberton, Waldrop and Henson;
     Dissenting Opinion by Justice Patterson;
     Justice Henson not participating